Citation Nr: 0522409	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-10 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had active service from March 1968 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision.  This 
decision granted service connection for PTSD, and assigned a 
30 percent evaluation for this disorder.  

The veteran submitted a claim for a temporary total 
evaluation for his service connected PTSD due to 
hospitalization in March 2005.  It does not appear that this 
claim has been addressed by the RO, and it is referred back 
to the RO for appropriate action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In his Substantive Appeal, the veteran contends that his PTSD 
should be evaluated as 50 percent disabling.  Subsequent 
statements from the veteran indicate his belief that his 
disability should be evaluated much higher than 30 percent.  

The record indicates that the veteran was last afforded a VA 
examination of his PTSD in January 2002.  The Global 
Assessment of Functioning (GAF) score assigned at this 
examination was 61.  

Since January 2002, the record suggests that the veteran's 
PTSD has increased in severity.  Records received at the RO 
since the veteran's appeal was certified to the Board include 
the records of his month long hospitalization and treatment 
for PTSD at a VA facility in April and May 2005.  

In addition, the veteran's treating VA physician assigned a 
GAF score of 45 in May 2005, and has opined that the veteran 
is unemployable.  

As the veteran has not been afforded a VA examination of his 
PTSD in more than three and a half years, and as the RO has 
not had an opportunity to adjudicate the veteran's claim on 
the basis of the recently received VA hospital and treatment 
records, the Board finds that additional development is 
required.  

Therefore, this case REMANDED to the RO for the following 
development:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service connected 
PTSD.  All indicated tests and studies 
should be conducted.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  After the completion of the 
examination and review of the claims 
folder, the examiner should express an 
opinion as to the veteran's current GAF 
score, and an explanation of this score 
should be included.  Furthermore, the 
examiner should express an opinion as to 
whether it is as likely as not that the 
veteran's service connected PTSD prevents 
him from obtaining or retaining 
substantial employment.  The reasons and 
bases for all opinions should be 
provided.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




